Case 1:17-cv-02224-PAB-MEH Document 207 Filed 07/17/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:17-cv-02224-PAB-MEH


   JAMI BORGMANN, individually and on behalf of minor children, S.B. and E.B.,
   JUSTIN BORGMANN, individually and on behalf of minor children, S.B. and E.B.,
   TONY AUYANG, an individual,
   MARY RITZ, an individual,
   JAMES RITZ, an individual,
   ROBBY ORBANOSKY, an individual,
   JUDITH ORBANOSKY, an individual,
   HANNAH ORBANOSKY, an individual,
   PHILIP WINTERLAND, an individual,
   JOSLYN WINTERLAND, an individual,
   STEVAN ADJEMIAN, an individual,
   ASHLEY ADJEMIAN, an individual,
   KELSEY HERRICK, individually and on behalf of minor children, D.H, M.H., and M.H,
   JEFFREY HERRICK, individually and on behalf of minor children, D.H, M.H., and M.H,

   Plaintiffs,
   v.

   WEYERHAEUSER COMPANY,
   WEYERHAEUSER NR COMPANY,

   Defendants.
   ______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:17-cv-02230-MEH

   JANET CHI, individually and on behalf of minor child, J.C.,
   DAVID CHI, individually and on behalf of minor child, J.C.,
   WEN-CHENG CHI,
   SHIU-SHIA WU,
   SHASHI RAJYAGOR, individually and on behalf of minor children, A.R. and S.R.,
   DIVYESH RAJYAGOR, individually and on behalf of minor children, A.R. and S.R.,
   NEAL LOY,
   BRIENNE LOY,
Case 1:17-cv-02224-PAB-MEH Document 207 Filed 07/17/19 USDC Colorado Page 2 of 5




   ANTERIO KITTRELL,
   JOELLA KITTRELL,

   Plaintiffs,

   v.

   WEYERHAUSER COMPANY,
   WEYERHAUSER NR COMPANY,

   Defendants.


        PLAINTIFFS’ RESPONSE TO DEFENDANTS’ SUBMISSIONS RE PAYMENT OF
                         PLAINTIFFS’ EXPERT WITNESSES


           The Plaintiffs in the above captioned cases (hereinafter collectively “Plaintiffs”), by and

   through their attorneys, The Nelson Law Firm, LLC, hereby submit Plaintiffs’ Response to

   “Defendants’ Submission in Advance of July 10, 2019 Discovery Conference,” and July 15,

   2019 email and attachments to the Court as follows:

           Rule 26(b)(4)(E)(i) requires payment to experts who provide deposition testimony, which

   includes “time spent responding to discovery.” The modern trend is to require the party noticing

   an expert’s deposition to pay for the expert’s preparation time for that deposition. See e.g.

   Halasa v. ITT Edu. Servs., Inc., 690 F.3d 844, 852 (7th Cir. 2012); Knight v. Kirby Inland

   Marine, Inc., 482 F.3d 347, 356 (5th Cir. 2007); Stersil, Inc. v. Proedge Dental Products, Inc.,

   2019 WL 1429280 (D.Colo. 2019).

           The reasonableness of an expert’s fee, whether it be for actual deposition testimony or

   deposition preparation, is determined by examining: “(1) the area of expertise of the expert; (2)

   the education and training required to provide the expert insight that is sought; (3) the prevailing

   rates of other comparably respective available experts; (4) the nature, quality and complexity of
Case 1:17-cv-02224-PAB-MEH Document 207 Filed 07/17/19 USDC Colorado Page 3 of 5




   the discovery responses provided; (5) the fee actually being charged to the party who retained the

   expert; (6) fees traditionally charged by the expert on related matters; and (7) any other factor

   likely to be of assistance to the court in balancing the interests implicated by Rule 26.” Id.

          Here, Plaintiffs seek payment for the deposition preparation time of their retained

   industrial hygienist, Robert Woellner of Quest Environmental, and their four retained

   toxicologists, Ken Kulig, M.D., Edward Cetaruk, M.D., Benjamin Hatten, M.D., and William

   Boroughf, D.O. of Toxicology Associates, PLLC. (Defense counsel has represented that they

   will be paying the outstanding $2,610.00 invoice of Plaintiffs’ retained chemist, Warren Harris,

   so that invoice is apparently no longer in issue.) Specifically, Plaintiffs seek payment of

   $45,150.00 for the time spent by the above physicians for their depositions and $5,850.00 for the

   reasonable time spent by Mr. Woellner to prepare for his 8 ½ hour deposition. As set forth in the

   attached Affidavit of Ken Kulig, M.D., all of the time spent by the physicians to prepare for their

   depositions was reasonable, necessary and was not duplicative of time spent on all other matters

   related to these cases (Exhibit 1). Similarly, Mr. Woellner’s invoice clearly delineates the time

   he spent preparing for his deposition in these cases. (Mr. Woellner’s curriculum vitae is attached

   as Exhibit 2, and Quest Environmental’ s March 21, 2019 invoice is attached hereto as Exhibit

   3.)

          Admittedly, Defendants have paid for some, but not all of Plaintiffs’ experts’ “time spent

   responding to discovery.” F.R.C.P. 26(b)(4)(E)(i). But given the complexity of the issues

   addressed by these experts, all of whom were deposed for between 5 and 8 ½ hours, it is only fair

   that they be paid for the time that they spent to prepare for their depositions. (A summary of the
Case 1:17-cv-02224-PAB-MEH Document 207 Filed 07/17/19 USDC Colorado Page 4 of 5




   outstanding amounts due to Plaintiffs’ experts is attached hereto as Exhibit 4; see also Kulig

   Affidavit.)

          WHEREFORE, Plaintiffs request that Defendants be ordered to pay $45,150.00 to the

   physicians at Toxicology Associates, PLLC and $5,850.00 to Quest Environmental for the

   reasonable value of their deposition preparation time in these cases.

          Dated this 17th day of July, 2019.

                                                Respectfully Submitted,
                                                The Nelson Law Firm, LLC


                                                /s/Mark W. Nelson
                                                Mark W. Nelson, #27095
                                                J. Scott Sweeney, #40451
                                                Colleen S. Nelson, #36942
                                                1740 High Street
                                                Denver, Colorado 80218
                                                Telephone: 303-861-0750
                                                Facsimile: 303-861-0751
                                                mark@nelsonlawfirm.net
                                                scott@nelsonlawfirm.net
                                                colleen@nelsonlawfirm.net
                                                ATTORNEYS FOR PLAINTIFFS
Case 1:17-cv-02224-PAB-MEH Document 207 Filed 07/17/19 USDC Colorado Page 5 of 5




                                   CERTIFICATE OF SERVICE
          I hereby certify that on July 17, 2019, I electronically filed the foregoing with the Court
   using the CM/ECF system which will send notification of such filing to the following e-mail
   addresses:

   Craig M. J. Allely, #17546
   Daniel A. Graham, #45185
   Michael Sink, #36064
   Lindsey E. Dunn, #49547
   Marcus A. Haggard, #50388
   Christopher Sutton, #19424
   PERKINS COIE LLP
   1900 Sixteenth Street, Suite 1400
   Denver, Colorado 80202-5255
   303-291-2300 (Phone)
   303-291-2400 (Fax)
   CAllely@perkinscoie.com
   DGraham@perkinscoie.com
   MSink@perkinscoie.com
   ldunn@perkinscoie.com
   MHaggard@perkinscoie.com
   csutton@perkinscoie.com

   Daniel P Ridlon, WSBA #37927
   Leigh E. Sylvan, WSBA #52415
   PERKINS COIE LLP
   1201 Third Ave., Suite 4900
   Seattle, WA 98101
   206-359-8000
   LSylvan@perkinscoie.com
   Dridlon@perkinscoie.com

   Robert C. Collins, III
   Latham & Watkins, LLP
   330 N. Wabash Ave., #2800
   Chicago, IL 60611
   312-876-8700
   Robert.Collins@lw.com

                                                               /s/ Ansley Smith
                                                               Ansley Smith
